On Motion to Dismiss.
The opinion of the Court .was delivered by
Todd, J.
This motion is on the ground that the transcript was not filed in time.
The appeal was made returnable on the first Monday in March, 1880, being the first day of that month.
On that day the appellant applied for further time to complete the transcript, and on this application an order was made “that the delay for filing the transcript of appeal herein be extended for thirty days.”
The delay granted by law for the filing of the transcript was the time intervening between the date of the order and the return day and three days added thereto; C. P. 589, 883; that is, three days after the return day; and within these three additional days, the delay could not have expired and the transcript could have been filed without any extension by order of Court.
Under the order of extension made, the transcript could have been filed at any time within thirty days, beginning from the last point of time within the original delay, that is, within thirty days running from the last day of grace, determinable by the original order. Tlie transcript was filed on the 2d of April, witlvin less than thirty days from such point of time, and was, therefore, seasonably filed. The 6th of March was the first day of the additional delay granted by the order, and the 4th of April was the last day. The law gave the appellant the first delay mentioned, and the thirty days additional were granted him by the Court.
The motion to dismiss is, therefore, denied.